Filed 7/29/22 P. v. Green CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.11 15.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION ONE

 THE PEOPLE,                                                      B312894

                                                                  (Los Angeles County
           Plaintiff and Respondent,
                                                                  Super. Ct. No. TA079975)

           v.

 BERNARD STEVEN GREEN,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, H. Clay Jacke II, Judge. Affirmed.
      Nancy L. Tetreault, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and Rama R. Maline, Deputy
Attorneys General, for Plaintiff and Respondent.
                             ____________________________
       Defendant and appellant Bernard Steven Green
challenges the trial court’s denial of his petition under Penal
Code section 1172.61 for resentencing on his murder conviction.
He contends that the trial court erred by denying his petition
at the prima facie stage without appointing counsel to represent
him. We affirm. The record of conviction shows as a matter
of law that the jury, by convicting Green of first degree murder,
found that he acted with the intent to kill. He is therefore
ineligible for resentencing, and any error in the trial court’s
handling of the case was harmless.

            FACTS AND PROCEEDINGS BELOW
      In 2006, a jury convicted Green of first degree
murder (§ 187, subd. (a)) and found true firearm (§ 12022.53,
subds. (c)−(e)) and gang (§ 186.22, subd. (b)(1)(B)) enhancements.
The trial court sentenced him to 50 years to life in prison.
      As we stated in our opinion in Green’s direct appeal
(People v. McGee et al. (Jan. 30, 2008, B194529) [nonpub. opn.]),2
the victim, Ronald Belvin, was riding in a car with Green and his
codefendant Kenneth McGee and said that he had not heard of
the gang to which Green and McGee belonged. Green and McGee
perceived this as an insult, and when they got out of the car,

      1  Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in text (Stats. 2022,
ch. 58, § 10). Green referred to the statute as section 1170.95 in
his petition, but in this opinion, we refer to it under its current
designation for the sake of consistency. Subsequent unspecified
statutory references are to the Penal Code.
      2 We describe the facts of the case only for context. We do
not rely on these facts as a basis for affirming the trial court’s
denial of Green’s petition.




                                 2
Green challenged Belvin to a fight. Belvin tried to flee but
McGee and Green caught him, and punched and kicked him.
Green then shot Belvin on the ground from a distance of about
three feet. Belvin managed to get up and started to climb over
a nearby gate, but McGee took the gun from Green and shot
Belvin three more times. “A firearms expert and the doctor
who performed the autopsy testified to facts establishing that
the fatal bullet entered at a trajectory suggesting that Belvin
was shot as he was climbing the gate.” (People v. McGee et al.,
supra, B194529.)
       In 2018, the Legislature enacted Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill No. 1437), which abolished
the natural and probable consequences doctrine in cases of
murder and limited the application of the felony murder doctrine.
(See People v. Gentile (2020) 10 Cal.5th 830, 842–843 (Gentile).)
The legislation also enacted section 1170.95, now renumbered
section 1172.6, which established a procedure for vacating
murder convictions for defendants who could no longer be
convicted of murder because of the changes in the law and
resentencing those who were so convicted. (Stats. 2018, ch. 1015,
§ 4, pp. 6675–6677.)
       Green filed a petition for resentencing under former
section 1170.95 on February 14, 2020. The trial court summarily
denied the petition on March 9, 2020 without appointing counsel
or seeking briefing from the parties. The court stated that Green
was ineligible because he “was not convicted under the theory
of felony murder or the natural and probable consequences
doctrine.”
       Green filed a second petition for resentencing on April 12,
2021. The court stated that it would deny the new petition




                                3
unless Green could show a material difference from his original
petition. Green filed a letter claiming that his failure to appeal
from the original denial justified filing the new petition, but the
trial court found this explanation insufficient and, on June 14,
2021, denied the new petition.
        Green appealed from the denial of his second petition. We
deem this a belated appeal from the denial of his first petition,
which we allow because Green did not have counsel to advise him
to file a timely notice of appeal.

                          DISCUSSION
      A.    Background on Senate Bill No. 1437
       A defendant convicted of murder, attempted murder,
or manslaughter may file a petition under section 1172.6 to
have his conviction vacated and be resentenced, if he “could not
presently be convicted of murder or attempted murder because
of changes to Section 188 or 189 made effective” as a part
of Senate Bill No. 1437. (§ 1172.6, subd. (a)(3).) Senate Bill
No. 1437 amended section 188 to require proof of malice in all
murder convictions, with an exception for the felony-murder
doctrine. It also provided that “[m]alice shall not be imputed
to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) The effect of this amendment was to
“eliminate[ ] natural and probable consequences liability for
first and second degree murder.” (Gentile, supra, 10 Cal.5th at
p. 849.) In addition, Senate Bill No. 1437 enacted section 189,
subdivision (e), which restricted felony-murder liability to cases
in which the defendant was the actual killer, acted with the
intent to kill, or was a major participant in the underlying felony




                                 4
and acted with reckless indifference to human life. (See Gentile,
supra, at pp. 842–843.)
        When a defendant files a facially sufficient petition for
resentencing under section 1172.6, the trial court must appoint
counsel to represent the petitioner, obtain briefing from both
sides, and hold a hearing to determine whether the petitioner has
made a prima facie showing for relief. (§ 1172.6, subd. (c).) Our
Supreme Court has explained that “the prima facie inquiry under
[section 1172.6,] subdivision (c) is limited. Like the analogous
prima facie inquiry in habeas corpus proceedings, ‘ “the court
takes petitioner’s factual allegations as true and makes a
preliminary assessment regarding whether the petitioner would
be entitled to relief if his or her factual allegations were proved.
If so, the court must issue an order to show cause.” ’ ([People v.]
Drayton [(2020)] 47 Cal.App.5th [965,] 978, quoting Cal. Rules
of Court, rule 4.551(c)(1).)” (People v. Lewis (2021) 11 Cal.5th
952, 971 (Lewis).)
        Because “the ‘prima facie bar was intentionally and
correctly set very low’ ” (Lewis, supra, 11 Cal.5th at p. 972), the
court may deny a petition for failure to make a prima facie case
only if the record of conviction shows as a matter of law that the
defendant is ineligible. (People v. Flores (2022) 76 Cal.App.5th
974, 987.) In making this determination, the court may consider
the record of conviction and may draw adverse conclusions “ ‘if
the record, including the court’s own documents, “contain[s]
facts refuting the allegations made in the petition.” ’ ” (Lewis,
supra, at p. 971.) But the court “should not engage in ‘factfinding
involving the weighing of evidence or the exercise of discretion.’
(Drayton, supra, 47 Cal.App.5th at p. 980.)” (Lewis, supra, at
p. 972.)




                                 5
      If the trial court issues an order to show cause, the final
step in the process is an eligibility hearing where the trial court
must vacate the defendant’s sentence and resentence him unless
the prosecution can “prove, beyond a reasonable doubt, that
the petitioner is guilty of murder or attempted murder under”
current law. (§ 1172.6, subd. (d)(3).)

      B.    Application to the Case
        Green contends that the trial court erred by denying
his petition at the prima facie stage without appointing counsel
to represent him. We agree. The standards for determining a
petition at the prima facie stage were not clear at the time the
trial court denied Green’s second petition, but shortly thereafter,
the Supreme Court in Lewis clarified that a trial court must
appoint counsel in all cases where the defendant has filed a
petition for resentencing under section 1172.6. (Lewis, supra,
11 Cal.5th at pp. 962–963.)
        Even if the trial court erred by failing to appoint counsel,
however, a defendant is not entitled to relief unless he can show
that the error prejudiced him. This requires “ ‘demonstrat[ing]
there is a reasonable probability that in the absence of the error
he . . . would have obtained a more favorable result.’ [Citations.]
More specifically, a petitioner ‘whose petition is denied before
an order to show cause issues has the burden of showing “it
is reasonably probable that if [he or she] had been afforded
assistance of counsel his [or her] petition would not have been
summarily denied without an evidentiary hearing.” ’ ” (Lewis,
supra, 11 Cal.5th at p. 974.)
        The Attorney General contends that the trial court’s failure
to appoint counsel was harmless because the record shows as a
matter of law that the jury did not convict Green under a theory




                                 6
made invalid by Senate Bill No. 1437, and Green cannot make
even the minimal showing required at the prima facie stage.
We agree. The jury received instructions on the natural and
probable consequences doctrine, but those instructions allowed
the jury to convict Green only of second degree murder. Because
the jury instead convicted him of first degree murder, it must
have concluded that he acted with the intent to kill, a theory
of murder still valid following the enactment of Senate Bill
No. 1437. He is therefore ineligible for resentencing. (See
People v. Daniel (2020) 57 Cal.App.5th 666, 677–678 (Daniel).)
       Green’s trial took place in 2006, several years before the
Supreme Court held in People v. Chiu (2014) 59 Cal.4th 155
(Chiu) that a defendant could not be convicted of first degree
murder on the basis of the natural and probable consequences
doctrine. Thus, there was no legal bar at the time preventing the
prosecution from seeking to convict Green of first degree murder
under the natural and probable consequences doctrine.
       But the record shows unequivocally that the prosecution
did not seek to convict Green of first degree murder on this basis.
The instructions at Green’s trial, unlike those the Supreme Court
later found objectionable in Chiu, did not allow for first degree
murder under the natural and probable consequences doctrine.
As the Supreme Court explained, the prosecution in Chiu sought
to convict the defendant of murder “on the theory that either he
directly aided and abetted the murder or he aided and abetted
the ‘target offense’ of assault or of disturbing the peace, the
natural and probable consequence of which was murder.” (Chiu,
supra, 59 Cal.4th at p. 158.) The trial court “instructed that
to find defendant guilty of first degree murder, the People had
to prove that the perpetrator acted willfully, deliberately, and




                                 7
with premeditation.” (Chiu, supra, at p. 161, italics added.)
The Supreme Court held that these instructions were improper
because they allowed a defendant to be convicted of first degree
murder on the basis of his cohort’s premeditation. (Id. at p. 166.)
        The instructions at Green’s trial included no language
allowing Green to be convicted of first degree murder based
on someone else’s mental state. Instead, the court told the
jury that “[t]he defendant is guilty of first degree murder if the
People have proved that he acted willfully, deliberately, and with
premeditation. The defendant acted willfully if he intended to
kill.” (Italics added.) There was no alternative theory of first
degree murder. The instruction stated that “[t]he defendant has
been prosecuted for first degree murder under one theory: . . . the
murder was willful, deliberate, and premeditated.” It continued,
“[a]ll other murders are of the second degree.”
        The court also told the jury, in an instruction based on
CALCRIM No. 403, that it could convict Green of murder under
the natural and probable consequences doctrine if it concluded
that he was guilty of assault, and that murder was a natural
and probable consequence of the assault. But the instruction
included no language regarding first degree murder. The
prosecutor emphasized this point during closing argument,
telling the jury that “if you find the defendant guilty of aiding
and abetting a target offense and that murder is the natural and
probable consequence of the offense, defendant would be guilty
of second degree murder. . . . [I]f you find that the defendant is
the actual killer or an aider and abettor of the crime of murder,
and you find predeliberation [sic], the defendant is guilty of first
degree murder.”




                                 8
      The Supreme Court in Lewis forbade courts from
“engag[ing] in ‘factfinding involving the weighing of evidence
or the exercise of discretion’ ” at the prima facie stage. (Lewis,
supra, 11 Cal.5th at p. 972.) But no such factfinding is necessary
here. If the jury instructions did not allow for a defendant to
be convicted of murder under one of the theories made invalid
by Senate Bill No. 1437, he is ineligible for resentencing as
a matter of law, and any error by the trial court in failing to
appoint counsel was harmless. (Daniel, supra, 57 Cal.App.5th
at pp. 677−678.)

                         DISPOSITION
      The trial court’s order denying the petition is affirmed.
      NOT TO BE PUBLISHED.




                                     ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  BENDIX, J.




                                 9